Proceding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Su*1120perintendent of Otisville Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rules which prohibit refusing a direct order and the misuse of state property. The Attorney General has advised this Court that the determination of guilt has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has been afforded all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of McMillian v Selsky, 34 AD3d 873 [2006]; Matter of Adams v Goord, 32 AD3d 644 [2006]).
Cardona, EJ., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.